Citation Nr: 0104932	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-25 202	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant has qualifying service for pension 
benefits.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant entered military service in January 1948 and 
was separated from service in June 1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
January 2000, the appellant testified before a hearing 
officer at the RO, and in June 2000 he testified at a 
videoconference hearing before the undersigned Member of the 
Board.  


FINDING OF FACT

The appellant had no wartime service.  


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for pension benefits.  38 U.S.C.A. § 101 (West 
1991 & Supp. 2000); 38 U.S.C.A. §§ 1501(4), 1521 (West 1991); 
38 C.F.R. §§ 3.2, 3.3 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that although this 
claim was decided by the RO before the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Sat. 2096 (2000), a remand to the RO for 
additional action is not warranted as VA has met its 
obligations to the appellant under that statute.  The 
appellant has been afforded the opportunity to submit 
evidence relative to his claim.  As set forth in more detail 
below, all relevant facts have been adequately developed by 
the RO; given the facts of this case, there is no reasonable 
possibility that further assistance to the appellant would 
aid in substantiating his claim.  The RO provided the 
appellant a statement of the case in September 1999 and a 
supplemental statement of the case in March 2000.  In 
addition, the appellant argued his case at hearings in 
January 2000 and June 2000.  In view of the foregoing, the 
Board finds that VA has satisfied its duty to the appellant 
under the VCAA.  As the change in law has no material effect 
on the adjudication of the issue before it, the Board finds 
it can consider the merits of this appeal without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Following the June 2000 hearing, additional evidence 
submitted by the appellant was received at the Board.  This 
is evidence that has not been considered by the RO, and the 
appellant has not waived initial RO consideration.  The Board 
has reviewed these materials and concludes that remand for RO 
consideration of this evidence, as outlined under 38 C.F.R. 
§ 20.1304 is not warranted.  In this regard, the Board finds 
that the majority of the documents are photocopies of 
materials already of record.  The Board finds that none of 
the remaining submissions is pertinent to the issue at hand, 
that is, whether the appellant had qualifying service for 
pension benefits.  In particular, the appellant's submissions 
include photocopies of the appellant's birth certificate and 
divorce papers, documents concerning the appellant's vision 
disability, a transcript of his conversation with an RO 
employee in November 1999, photocopies of April 1995 and 
January 2000 editions of the Board's pamphlet titled 
"Understanding the Appeal Process," a photocopy of an 
Executive order dated in July 1948 and titled "Establishing 
the President's Committee on Equality of Treatment and 
Opportunity in the Armed Services" and newspaper clippings 
from the Milwaukee Journal dated in January 1945.  Those 
clippings include stories concerning a Golden Gloves annual 
tournament with entrants from Waukesha Industrial School.  As 
none of these items is pertinent to the issue of whether the 
appellant has qualifying service for pension benefits, the 
appellant will not be prejudiced by the Board's determination 
that the case need not be remanded to the RO.  

The appellant contends that military training he received at 
Waukesha Industrial School for Boys from April 1944 to 
January 1948 is equivalent to active duty for training.  He 
also asserts that active duty training/inactive duty training 
includes a veteran's voluntary work after discharge or 
release for 30 days or more for VA implying that his 
voluntary work for VA qualifies him for eligibility for 
pension benefits.  He also contends that his service prior to 
1951, the date of issue of Presidential Proclamations 
terminating the war with Japan and Germany, is wartime 
service.  In addition, the appellant in effect argues that 
service during the Cold War is service during a period of war 
for purposes of eligibility for pension benefits.  

Factual background

The appellant's WG AGO Form 53-58, Enlisted Record and Report 
of Separation General Discharge, shows that he entered 
service in January 1948 and separated from service in June 
1948.  The form includes the remark "76 days lost under AR 
107" and states under reason for separation what appears to 
be "AD 015-369."  In the block on the form titled "prior 
service" the entry is "none."  In February 1994, the 
National Personnel Records Center (NPRC) verified January 
1948 to June 1948 service dates as correct.  

The appellant has testified that he attended Waukesha 
Industrial School for Boys from April 1944 to January 1948 
and has submitted newspaper clippings about the school.  The 
appellant identifies himself among students included in 
photographs that appeared in the newspaper, and he has 
submitted a letter from a schoolmate who also identified him 
in the photographs.  In addition, the appellant submitted 
documents and arguments concerning his contentions about 
creditable service and the character of his discharge for the 
January 1948 to June 1948 military service.  He also 
submitted a copy of a Certificate of Recognition of his 
"service during the period of Cold War (2 September 1945 - 
26 December 1991)" signed by the Secretary of Defense.  The 
appellant also submitted a Voluntary Service Award 
certificate from VA dated in June 1987 and recognizing his 
performance of 750 hours of volunteer service to veterans.  



Analysis

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Under 38 U.S.C.A. § 1521(a), VA pension benefits shall be 
paid to each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from non-service-connected disability.  The service 
requirements for pension are met if an individual served in 
the active military, naval or air service (1) for 90 days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service-
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  

Beginning and ending dates of each war period are set forth 
in 38 C.F.R. § 3.2.  The term "period of war" in reference 
to pension entitlement under 38 U.S.C.A. § 1521 includes 
World War II, December 7, 1941, through December 31, 1946, 
inclusive.  If the individual was in service on December 31, 
1946, continuous service before July 26, 1947, is considered 
World War II service.  38 C.F.R. § 3.2.  The Korean conflict 
period of war was June 27, 1950, through January 31, 1955, 
inclusive.  Id.  

As indicated above, in order to be eligible for a non-
service-connected pension, an individual must have active 
service during a period of war.  The service department, as 
reflected in its WG AGO Form 53-58, and the NPRC, in its 
February 1994 response to VA's request for service 
verification, establish the appellant's military service from 
January 1948 to June 1948.  The appellant has argued that his 
attendance at the Waukesha Industrial School for Boys from 
1944 to 1948 should be considered equivalent to or consistent 
with active duty or active duty for training, which he 
believes should somehow result in the conclusion that he had 
active service during a period of war.  The appellant has 
presented no official documentation identifying Waukesha 
Industrial School for Boys as part of, or affiliated with, 
any branch of the U.S. Armed Forces.  

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces" and "service department findings are binding on the 
VA for purposes of establishing service in the U.S Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see 38 C.F.R. § 3.203 (2000); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  The official service department records do 
not establish that the appellant was in the "active 
military, naval or air service" at any time other than 
January 1948 to June 1948.  If the appellant disagrees with 
the information contained on those records, his remedy, if 
any, must be pursued with the Army Board for the Correction 
of Military Records.  See Cahall at 237.  

Comparison of the dates of the appellant's service from 
January 1948 to June 1948 with periods of war set forth in 
38 C.F.R. § 3.2, shows that his service followed World War II 
and preceded the Korean conflict and does not include a 
period of war.  The appellant's arguments that the war with 
Germany and Japan continued until termination by Presidential 
proclamations in 1951 is without merit with respect to his 
claim for VA benefits.  As part of his argument, the 
appellant cites to 38 U.S.C. § 1501(4) stating that the 
definition of "period of war" includes the period beginning 
on the date of any future declaration of war by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress.  This 
is a correct citation of the law, and it also appears 
verbatim in 38 C.F.R. § 3.2.  However, by its terms it 
applies to future declarations of war and not to periods of 
war for which starting and ending dates have been 
established.  As to the certificate of service during the 
"Cold War," neither VA statues nor regulations recognize 
the "Cold War," which, according to the certificate 
submitted by the appellant, extended from 2 September 1945 - 
26 December 1991, as a "period of war" for VA benefits 
purposes.  As outlined earlier, periods of war for purposes 
of VA pension benefits are published in 38 C.F.R. § 3.2, and 
the Board is bound by VA regulations.  

For the reasons and bases expressed above, the Board finds 
that the appellant does not have service during a period of 
war and concludes that he does not meet the basic eligibility 
requirements for pension benefits.  In sum, there is no legal 
basis upon which to conclude that the appellant has 
qualifying service for pension benefits.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In view of the foregoing, the 
Board need not consider whether the 76 days lost under AR 107 
or the reason for the appellant's discharge would render him 
ineligible VA pension or other benefits.  


ORDER

The Board having determined that the appellant does not have 
qualifying service for pension benefits, the appeal is 
denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

